Per Curiam.
The defendant, in an action for dissolution of marriage, filed motions for alimony pendente lite and counsel fees. The court ordered the plaintiff to pay the defendant $75 per week alimony and counsel fees of $500. The plaintiff has appealed.
The plaintiff attacks both the finding and the conclusions of the court. The conclusions based upon subordinate facts supported only by incompetent evidence are stricken. The remaining conclusions are insufficient to support the orders made.
There is error, the orders are set aside and the case remanded with direction to grant a new hearing.